—Appeal by the defendant from a judgment of the County Court, Nassau County (LaPera, J.), rendered April 2, 1999, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the *761third degree (two counts), criminal possession of a weapon in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The Supreme Court providently exercised its discretion by permitting the prosecutor ,to cross-examine the defendant with respect to various prior convictions and their underlying facts (see, People v Pavao, 59 NY2d 282; People v Sandoval, 34 NY2d 371). The mere fact that the prior convictions were similar in nature to the instant offense did not warrant their preclusion (see, People v Pavao, supra; People v Johnson, 249 AD2d 417).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Bracken, P. J., Florio, Schmidt and Adams, JJ., concur.